Citation Nr: 0330853	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The veteran contends that he began to experience early 
symptoms of MS while in active military service, more than 
28 years before he was diagnosed with MS.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service incurrence of multiple 
sclerosis during wartime service may be presumed if it is 
manifested to a compensable degree within seven years of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection may be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

On file are private treatment records for October 2000 to 
February 2001 showing that the veteran was evaluated for 
symptoms including gait ataxia and lower extremity numbness 
that were eventually attributed by his private physicians to 
MS.  The record does not show any treatment specifically for 
diagnosed MS during the veteran's period of active military 
service, in the seven years after discharge from active 
military service, or in the years leading up to the 
diagnosis of MS in 2000.  The veteran claims, however, that 
he experienced and was treated for some of the symptoms of 
MS beginning during his time on active duty.  

The veteran claims to have been treated for symptoms which 
he now believes were early signs of MS at the Naval Station 
Mayport, Florida dispensary while in active military 
service.  Service medical records (SMRs) include only two 
entries from the referenced facility; those entries show 
that he underwent semen analysis in January and February 
1972.  In his comments attached to his October 2002 VA Form 
9 the veteran claims that when he asked for records from the 
Mayport dispensary he was informed that none existed.  Other 
than the two entries in the SMRs, there is no indication in 
the record that such records were sought, by whom, or from 
whom.  

The veteran also avers treatment over the years related to 
his MS by a number of physicians.  He contends that he was 
evaluated at a VA medical facility located in Johnson City, 
Tennessee.  While records from such a facility are not on 
file, there is of record a July 2000 entry from the VA 
Medical Center in Mountain Home, Tennessee, which was the 
parent facility for the Johnson City facility.  Private 
medical records on file also indicate that he was evaluated 
for his MS complaints by Drs. Finelli, Perez and Scott 
Rosenbloom, although the actual records associated with 
treatment by the referenced physicians are not on file.  The 
Board notes that although the RO, in an April 27, 2001, 
correspondence, asked the veteran to tell the RO about any 
additional information or evidence that the veteran wanted 
assistance in obtaining, he did not respond other than to 
indicate treatment at the Johnson City medical facility.  
There notably is no indication in the record that the RO 
sought to obtain any records other than the SMRs and some 
records connected with the diagnosis of MS in 2000.  

The Board also notes that there is a seeming ambiguity 
regarding the etiology of MS in the veteran.  In a November 
27, 2000, treatment note, the veteran's private physician 
commented that the veteran probably had had MS for some 
time, although he did not clarify the length of time 
involved.  In a letter from the same physician to an 
osteopath on October 10, 2000, the physician notes that the 
veteran had fallen at work over a year previously, and that 
the veteran felt that nothing had been normal since that 
time, leaving an impression that the symptoms may have first 
become apparent after the fall in about 1999.

The Board notes that there are two letters from friends of 
the veteran attesting that they knew him to be clumsy as 
early as 1970.  These lay observations, taken alone, are not 
probative, but, if considered by a medical expert along with 
other evidence, might contribute to an assessment of the 
time of onset of MS.  Under the circumstances, the Board is 
of the opinion that VA examination of the veteran is 
warranted.

Lastly, the Board points out that in Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as being inconsistent with 38 U.S.C. 
§ 5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)) of the information and 
evidence necessary to substantiate a claim is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  In this case, the RO in April 2001 informed the 
veteran of the information and evidence necessary to 
substantiate his claim, but advised him that he had only 60 
days in which to submit the referenced information and 
evidence.  On remand, the RO should inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA § 5103 notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should again contact the 
veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA or 
private, to specifically include 
the VA medical facility in Johnson 
City, Tennessee and Drs. Finelli, 
Perez and Scott Rosenbloom, who may 
possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the 
claims file any medical records 
identified by the veteran, to 
include from the referenced VA 
medical facility in Johnson City, 
Tennessee and from Drs. Finelli, 
Perez and Scott Rosenbloom.  In any 
event, the RO should obtain medical 
records for the veteran from the VA 
Medical Center in Mountain Home, 
Tennessee, for the period from May 
1972 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the 
outstanding medical records.

4.  The RO should also contact the 
National Personnel Records Center 
(NPRC) and request that NPRC search 
its records for any additional 
service medical records for the 
veteran.  In any event, the RO 
should request that NPRC search for 
records from the Naval Station 
Mayport, Florida medical facility 
from June 1970 to May 1972 and any 
service medical records referring 
to the veteran at any time during 
that period. 

5.  The RO should also contact the 
medical facility at Naval Station 
Mayport, Florida directly, and ask 
that facility to search for any 
medical records for the veteran 
from June 1970 to May 1972, and to 
provide any such records which are 
located. 

6.  After completing the above 
actions, the veteran should be 
afforded a VA examination by a 
physician with appropriate 
expertise to assess the time of 
onset of any manifestation of the 
veteran's multiple sclerosis.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examining 
physician should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's multiple sclerosis 
originated in service or became 
manifest within seven years of the 
veteran's discharge therefrom.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The examination report is to 
reflect whether such a review of 
the claims file was made.

7.  Thereafter, the RO should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply 
with the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted, the RO 
should issue a supplemental statement of the case and 
provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth 
in 38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

